Title: General Orders, 18 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Decr 18th 1775.
Parole Letchmore.Countersign Sears


The Colonels & commanding Officers of Regiments and Corps, are to deliver to the Adjutant General, at Orderly time next Saturday—Their Pay Abstracts for the Months of October,

November and December; Also an Abstract for the month of January next, for each of the new-established Corps, The Honorable the Continental Congress having been pleased to order all those, who have bravely resolved to serve their Country another Year, shall be rewarded with one Months pay advance.
